Citation Nr: 9903675	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  94-27 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right eye 
blindness.

2.  Entitlement to service connection for left eye impaired 
vision.

3.  Entitlement to total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1948 to 
February 1952.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Pittsburgh Regional Office (RO) February 1994 rating decision 
which, in pertinent part, denied service connection for right 
eye blindness, left eye vision impairment, and TDIU.  In 
February 1997, this case was remanded to the RO for 
additional development of the evidence.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Veterans Appeals (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

When this case was remanded in February 1997, the RO was 
requested to afford the veteran a VA ophthalmologic 
examination to determine the nature and etiology of the 
disabilities of his eyes, and any possible relationship 
between his right eye blindness and the onset of left eye 
vision impairment; the examiner was requested to evaluate the 
pertinent evidence of record and to provide an opinion as to 
whether his right eye blindness was related to combat-related 
wounds and injuries sustained in service.  

A review of the record reveals that a VA ophthalmologic 
examination was performed in December 1997, and an addendum 
thereto was prepared by another examiner in August 1998.  
However, neither the December 1997 examination report nor the 
August 1998 addendum provide an opinion regarding the 
etiology of the veteran's right or left eye disabilities, 
only indicating that the history reported by the veteran, 
regarding his right eye disability, was not corroborated by 
the record (the Board observes that 38 U.S.C.A. § 1154(b) 
(West 1991) is applicable to the veteran's claims as his 
current eye disabilities are claimed to be related to combat-
related wounds and injuries; the evidence of record clearly 
shows that the veteran's combat participation may not be 
reasonably challenged).  

The absence of certain development, specifically requested by 
VA, indicates a neglect of the duty to assist in the 
development of the veteran's claims, Smith v. Brown, 5 Vet. 
App. 335 (1993).  Where remand orders are not fully complied 
with, the Board errs in failing in its concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).  Thus, the previously 
requested opinions must be provided to the extent possible, 
as requested below; if an opinion regarding the etiology of 
the veteran's eye disabilities cannot be reached, then the 
examiner should so state for the record.  

Although the brief August 1998 addendum to the December 1997 
examination report suggests that the examiner reviewed at 
least parts of the evidence in the claims folder (noting that 
normal visual acuity was found on examination in April 1952, 
and indicating that the veteran's contentions regarding the 
etiology of his eye disabilities were not corroborated by the 
records), it is not clear whether the entirety of the 
pertinent evidence was reviewed by the examiner.  To this 
extent, the Board notes that the veteran's service medical 
records provide a detailed description of the nature and 
extent of his combat-related injuries which include injuries 
to his neck (which is located, anatomically, in close 
proximity to the eyes).  In addition, although a normal 
visual acuity in both eyes appears to have been recorded at 
the time of service separation, impaired vision in both eyes 
was noted at the time of the veteran's service entrance.  

Thus, the Board is of the opinion that the entirety of the 
evidence of record must be reviewed by a VA physician, as 
requested below; the evaluation report must reflect a review 
of the pertinent evidence of record.  

Moreover, the physician indicated, in his August 1998 
addendum to the December 1997 examination report, that "a 
review of Phoenix VAMC records [was] recommended to determine 
any documentation referring to visual loss in right eye."  
It should be noted, however, that neither the veteran nor the 
Board may make medical determinations.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Thus, the Board is of the 
opinion that an assessment regarding the etiology of the 
veteran's eye disabilities must be made by a qualified 
medical professional so that an equitable, informed 
adjudication of his claims may be accomplished.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).

With regard to the veteran's claim of TDIU, the Board finds 
it appropriate to forego adjudication of this issue while the 
claims of service connection for disabilities of the eyes are 
being developed and considered.  In this case, the service 
connection and total rating claims are inextricably 
intertwined because the outcome of the service connection 
claims may affect the merits and outcome of an adjudication 
of the total rating claim.  See Parker v. Brown, 7 Vet. App. 
116 (1994); Babchak v. Principi, 3 Vet. App. 466 (1992); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should forward the veteran's 
complete claims folder to the VA examiner who 
conducted the December 1997 ophthalmologic 
examination or the August 1998 addendum, if 
available, (otherwise to another 
ophthalmologist) to determine the nature and 
etiology of disabilities of each eye.  

The claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the review; the 
report must reflect the examiner's review of 
the pertinent evidence of record and include 
a complete rationale for all opinions 
expressed.  Any testing and/or clinical 
studies, deemed necessary, should be 
accomplished.  The examiner should be 
requested to express an opinion on whether it 
is as likely as not that any disability of 
the right and/or the left eye currently 
present had its onset in service, i.e. 
whether any pertinent disability currently 
evident is related to, was initially 
manifested in, or was misdiagnosed during 
service; an opinion should also be provided 
regarding any relationship which may exist 
between the veteran's right eye disability 
and the onset of his left eye disability.  
The examiner's attention is particularly 
directed to the nature of the veteran's 
service including his combat participation 
and the multiple wounds and injuries 
sustained in combat in November 1950, as well 
as the entirety of his service medical 
records.  If the etiology of his eye 
disabilities cannot be determined, the 
examiner should so state for the record, and 
any opinion expressed must be accompanied by 
a complete rationale.

2.  Thereafter, the RO should carefully 
review the evaluation report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall, 11 Vet. App. at 270-71.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and afford the veteran a reasonable 
period of time for a response.  Thereafter, the case should 
be returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO, but the veteran and 
his representative are invited to submit any additional 
pertinent evidence in support of the claims while this case 
remains in a remand status.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 6 -


